IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TOMMY PORTER,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3087

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 21, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Stacy A. Scott, Public Defender, and Susan A. Ward, Assistant Public Defender,
Gainesville, for Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the February 9, 2016, judgment and

sentence in Alachua County Circuit Court case number 01-2014-CF-003499-A. Upon

issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk
of the circuit court for treatment as the notice of appeal.       Fla. R. App. P.

9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall

appoint counsel to represent petitioner on appeal.

LEWIS, RAY, and WINSOR, JJ., CONCUR.




                                          2